To compel respondent to pay to relator such sum as he was entitled to as bolder of some of tbe circulating notes of tbe Government Stock Bank, out of tbe avails of tbe stock deposited witb tbe treasurer.
Granted 1855.
Held, tbat an averment tbat such notes were issued by tbe bank necessarily implied that they were first duly countersigned *1010as required by the bank charter, and that circulating notes are not such claims as required proof at their presentation to the treasurer within the provisions of the charter.